AMENDED PARTIAL JUDGMENT
Tsoucalas, Judge:
This case having been duly submitted for decision following plaintiffs’ motion for partial judgment on the agency record, and the Court, after due deliberation, having rendered a decision therein; now therefore, in accordance with said decision,
It is hereby ordered that plaintiffs’ motion for partial judgment on the agency record is denied, and that
Pursuant to Rule 54(b) of the Rules of this Court, this is a final judgment as to Count I of the plaintiffs’ complaint and there is no just reason for delay in entry of final judgment.